Citation Nr: 1549301	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-14 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from June 6, 1980 to August 31, 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011, by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In June 2015, the Veteran testified before the undersigned Acting Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the June 2015 hearing before the undersigned, the Veteran testified that he has experienced a worsening in his service-connected sinusitis since the last VA examination in June 2010.  Specifically, he testified that he experiences daily headaches that cause an inability to function at least once a week.  He also has constant drainage, congestion, and chronic cough.  These symptoms persist despite the use over-the-counter and prescribed medications.  He further stated that he is prescribed antibiotics on a monthly basis for treatment of his sinusitis.

Review of the claims folder reveals that he has not been afforded a pertinent VA examination since June 2010, and there is very little evidence in the claims file which adequately describes the nature and extent of his disability.  At that time, the Veteran indicated recurrent sinus infections that required antibiotics 3-4 times a year and sinus headaches of variable intensity 80 percent of the time.  Therefore, since there may have been significant changes in the service-connected sinusitis since the last examination, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a more contemporaneous examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disabilities, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his service-connected sinusitis, since June 2010 are uploaded to the Veterans Benefits Management System (VBMS) record.  The Board is particularly interested in clinical records from McGuire VA Medical Center, as referenced in the Veteran's June 2015 testimony.  

2.  Schedule the Veteran for appropriate VA examination to reassess the severity of his service-connected sinusitis.  The VBMS file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies (i.e. computed tomography (CT) scan/sinus X-rays) should be performed, and the examiner should review the results of any testing prior to completing the report.  Identify, to the extent possible, the complaints, symptoms and findings attributable to the sinusitis versus any other respiratory or nasal disorders.  The examiner should then:

i) document the number of "non-incapacitating" episodes of sinusitis that the Veteran experiences per year, defined as an episode of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

ii) also document the number of "incapacitating" episodes of sinusitis that the Veteran experiences per year, defined as an episode of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment.  Note: An incapacitating episode of sinusitis is defined by VA as one that requires bed rest and treatment by a physician.

iii) indicate whether the Veteran has had radical surgery with chronic osteomyelitis.  He/she should further identify whether the Veteran has near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

3.  After the above actions are completed in compliance with the terms of this remand, if the claim is not fully granted, a supplemental statement of the case should be issued and the claim should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

